ADAMS, Justice.
This appeal is dismissed on the authority of Underwood v. State, 439 So.2d 125 (Ala.1983).
“This court has held many times that the declaratory judgment statutes do not empower courts to decide moot questions or abstract propositions, or to give advisory opinions, however convenient it might be to have the questions decided for the government of future cases. The anticipation of a justiciable controversy is not sufficient to warrant a judicial declaration of rights.” (Citations omitted.)
Id., at 128.
The trial court’s advisory opinion was void, and a void judgment will not support an appeal. Id.
APPEAL DISMISSED.
SHORES, STEAGALL, KENNEDY and INGRAM, JJ., concur.